Citation Nr: 0631430	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1972 to 
May 1973.  The veteran died in June 2001; the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision that 
denied the appellant's claim for Dependency and Indemnity 
Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The appellant, through her representative, filed a 
Notice of Disagreement (NOD) in August 2002, and the RO 
issued a Statement of the Case (SOC) in July 2003.  The 
appellant filed a substantive Appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2003.

The Board remanded this matter to the RO, via the AMC, for 
further development in October 2005.  Specifically, the RO 
was instructed to transfer the file to the Philadelphia RO 
for the purpose of affording the appellant a Board hearing in 
Philadelphia, per her request.  The appellant was duly 
scheduled to testify during such a hearing in January 2006; 
however, she failed to appear.  Accordingly, the RO 
subsequently returned the claims file to the Board.  

In May 2006, the Board requested an expert medical opinion 
via the Veterans Health Administration (VHA); the Board 
notified the appellant of this development in June 2006.  
Later in June 2006, the Board received the requested opinion.  
In July 2006, the Board forwarded a copy of the medical 
opinion obtained to the appellant and her representative, 
notifying them of a 60-day period for response.  In a 
September 2006 written brief presentation, the appellant's 
representative indicated that the appellant had no additional 
evidence or argument to present in response to the opinion.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran died on June [redacted], 2001, of multiple drug intake 
with previous cocaine use and concomitant severe coronary 
artery disease.

3.  At the time of his death, the veteran had been prescribed 
the following medications by VA: hydroxyzine, carbamazepine, 
trazodone, risperidone, paroxetine, and alprazolam (Xanax). 
 
4.  Post-mortem toxicology reports show that none of the 
medications prescribed by VA were in the veteran's system at 
the time of his death; however, there were a number of 
medications in his system that were not prescribed by VA, and 
urine studies revealed the presence of cocaine metabolites.

5.  Although the appellant specifically contends that 
protracted overdose of alprazolam (Xanax) prescribed by VA 
caused the veteran's death, and that VA should have not 
prescribed Xanax because abuse by the veteran was 
foreseeable, the appellant has presented no medical evidence 
in support, and the competent medical opinion obtained to 
address these assertions weighs against the claim.  



CONCLUSION OF LAW

The criteria for DIC, pursuant to the provisions of 
38 U.S.C.A. § 115,1 are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 
3.361, 3.800 (2006).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.

The appellant's claim for death benefits was filed in 
September 2001.  The RO sent to the appellant a pre-decision 
notice letter in January 2002 informing her that in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show the cause of death, an injury, 
disease, or event in service, and a relationship between the 
cause of death and military service.  The rating decision on 
appeal was issued in June 2002.  In June 2004, during the 
pendancy of the appeal, the RO issued a follow-up notice 
letter advising the appellant (and her representative) that 
in order to establish entitlement to compensation under 
38 U.S.C.A. § 1151, the evidence must show that the death was 
not the result of the veteran's willful misconduct, that 
death resulted from a disease or injury (or aggravation of a 
disease or injury) suffered as a result of medical treatment, 
and that the cause of the death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the medical provider, or an event not 
reasonably foreseeable.  The appellant was afforded an 
opportunity to respond before the RO readjudicated the claim 
(as reflected in the March 2005 supplemental SOC (SSOC)).  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim for DIC, under the provisions of 
38 U.S.C.A. § 1151, and has been afforded ample opportunity 
to submit such information and evidence. 
 
The Board also finds that the June 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  That letter advised the appellant 
that VA is responsible for getting relevant records held by 
any Federal agency (including military records, VA treatment 
records, and Social Security Administration records) and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency (including medical records from 
state or local governments, private medical providers, or 
current or former employers).  The letter asked the appellant 
to identify and provide the necessary releases for any 
medical providers from whom she wished VA to obtain 
additional evidence for consideration, and advised her that 
it is the claimant 's responsibility to ensure that VA 
receives all requested records not in the custody of a 
Federal department or agency.  The June 2004 letter 
specifically advised the appellant, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the RO gave the appellant notice of what was required to 
substantiate a claim for compensation, under the provisions 
of 38 U.S.C.A. § 1151, and she was afforded opportunity to 
submit such information and/or evidence.  Following the 
issuance of the June 2004 letter-which substantially 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letter-the appellant was 
afforded an opportunity to present additional information 
and/or evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in March 2005.  Neither in 
response to the documents cited above, nor at any other point 
during the pendency of this appeal, has the appellant or her 
representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The veteran's service medical 
records and post-service private medical records have been 
associated with the claims file, and the Board has obtained 
an expert medical opinion responsive to the appellant's 
assertion for consideration in connection with the claim.  As 
indicated above, the appellant did not report to a hearing 
scheduled pursuant to the Board's prior remand, and has not 
presented any argument in response to the medical opinion 
obtained by the Board.  Review of the claims file discloses 
no indication of any further development action that needs to 
be a accomplished before the Board adjudicates the claim on 
appeal.

The Board notes, at this point, that in May 2005, the 
appellant's representative has requested that the matter be 
remanded because the RO allegedly failed to obtain the 
deceased veteran's full service medical record (SMR), which 
might have provided some indication of the development of a 
neuropsychological condition that did not pre-exist military 
service (see VA Form 646, dated in May 2005).  However, the 
file contains a packet of original SMRs, including the 
enlistment and discharge physical examination reports and in-
service medical treatment reports; further, according to a 
January 1992 endorsement by the National Personnel Records 
Center (NPRC), these are the complete SMRs of record.  Hence, 
a remand for the requested purpose is unnecessary.  
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for DIC, under the 
provisions of 38 U.S.C.A. § 1151.

II.  Analysis

Under the applicable criteria, DIC under 38 U.S.C.A. Chapter 
13 shall be awarded for a qualifying death of a veteran in 
the same manner as if such death were service-connected.  A 
qualifying death is one that is not the result of the 
veteran's willful misconduct, and the proximate cause of the 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).

Compensation is not payable for the continuance or natural 
progress of a disease for which the medical treatment was 
furnished, unless VA's failure to exercise reasonable skill 
and care in the diagnosis and treatment of the disease caused 
death that probably would have been prevented by proper 
diagnosis or treatment.  38 C.F.R. § 3.358(b)(2).

Compensation is not payable for the necessary consequences of 
medical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those certain to result from, or were intended to result 
from, the medical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain and unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. 
§ 3.358(b)(3).

To establish causation, the evidence must show that the 
medical treatment resulted in the veteran's death.  Merely 
showing that a veteran received care or treatment, and that 
the veteran died, does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Medical treatment cannot cause the continuance or natural 
progress of a disease for which the treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

Death caused by the veteran's failure to follow properly 
given medical instructions is not caused by the medical 
treatment.  38 C.F.R. § 3.361(c)(3).

The proximate cause of death is the action or event that 
directly caused the death, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's death, it must be shown that the medical 
treatment caused the veteran's death (as explained in 
38 C.F.R. § 3.361( c)); and that VA (i) failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider, or (ii) VA furnished the medical 
treatment without the veteran's, or in appropriate cases the 
veteran's representative's, informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of the veteran's death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would have considered to be 
an ordinary risk of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was a type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).   

In this case, the appellant contends that the VA committed an 
"error in judgment" by excessively prescribing medications 
(see VA Form 9).  Specifically, the appellant stated that the 
veteran's VA physician prescribed Xanax, despite the 
appellant's warnings, and that the veteran abused his 
prescription medications, resulting in his death (see the 
claim for compensation).  However, considering the evidence 
of record in light of the governing legal authority, the 
Board finds that the competent and persuasive medical 
evidence establishes that compensation under 38 U.S.C.A. 
§ 1151 is not warranted. 

The veteran died on June [redacted], 2001; the death certificate 
listed no cause of death, pending studies.  A post-mortem 
toxicology report showed evidence of prescription medications 
including norfluoxetine, fluoxetine, chlorpromazine, 
nordiazepam, diazepam, oxazepam, temazepam, and 
benzoylecgonine; screens for thioridazine and for 
benzodiazepines were also positive.  The report of the post-
mortem medical examination, issued after the toxicology 
report, reflects the following diagnoses:  (1) visceral 
congestion (toxicology positive for multiple drugs including 
previous cocaine use), and (2) cardiomegaly with severe 
stenosing atherosclerosis of left anterior descending branch 
and complete occlusion of the right coronary branch.  The 
amended cause of death was listed as multiple drug intake 
with previous cocaine use and concomitant severe coronary 
heart disease.   

In order to resolve the question of whether the medications 
prescribed by VA caused the veteran's death, the Board 
obtained a VHA medical opinion addressing the following 
questions: (1) Did the medications prescribed by VA cause the 
veteran's death, under the criteria of 38 C.F.R. § 3.361(c)?  
(2) If the medications prescribed by VA caused the veteran's 
death, was VA negligent in prescribing those medications, 
under the criteria of 38 C.F.R. § 3.361(d)(1)?  (3) If VA was 
not negligent in prescribing the medications, was the 
veteran's death due to an event not reasonably foreseeable, 
under the criteria of 38 C.F.R. § 3.361(d)(2)?

In June 2006, the Board obtained a responsive VHA opinion.  
In his report, the medical expert stated that it is not 
likely that the medications prescribed by VA caused the 
veteran's death.  The physician noted that there was no 
evidence that the veteran was even taking alprazolam (Xanax) 
at the time of his death, since there was no evidence of that 
drug in the toxicology report.  The physician noted that in 
fact none of the medications most recently prescribed by VA 
(hydroxyzine, carbamazepine, trazodone, risperidone, 
paroxetine, and alprazolam) were found on toxicological 
examination.  Further, the medications that were present on 
toxicological examination (fluoxetine, chlorpromazine, 
diazepam, oxazepam, and temazepam) were not prescribed by VA, 
and, accordingly must have been obtained elsewhere.

The VHA medical expert stated that VA was not negligent in 
prescribing the veteran's medications.  As a threshold 
matter, the VHA medical expert noted that none of the 
medications prescribed by VA were present in the veteran's 
body at the time of his death and accordingly did not cause 
the veteran's death.  Further, while the appellant now 
contends that the family was concerned about the veteran's 
use of alprazolam (Xanax), the VHA medical expert stated that 
the 3-mg dosage prescribed by VA was a reasonable dose, and 
that in fact all medications prescribed by VA were within FDA 
guidelines.

Finally, the VHA medical expert stated that the veteran's 
death was not due to a reasonably foreseeable event.  He 
noted that it is well known that cocaine has many effects on 
the heart, and that cocaine use in a person with severe 
atherosclerotic coronary artery disease is a gamble and can 
have a very dire outcome.  The physician opined that this 
event is not reasonably foreseeable, as one cannot predict a 
person's likelihood of using cocaine at any given moment.  
Further, the patient must always accept some responsibility 
when using drugs of abuse.

The Board emphasizes that the VHA medical opinion, based upon 
full consideration of the veteran's documented medical 
history and the appellant's assertions, is the only medical 
evidence to address the matter at the core of the appellant's 
claim-the medical relationship between medications 
prescribed by VA and the veteran's death.  Thus, the only 
competent, probative evidence weighs against the claim, and 
neither the appellant nor her representative has presented, 
identified, or event alluded to the existence of any contrary 
medical evidence or opinion.

In addition to the medical evidence cited above, the Board 
has carefully considered the appellant's assertions advanced 
in connection with the claim.  As a layperson, she is 
competent to testify in regard to the onset and continuity of 
symptomatology.  See, e.g., Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
medical questions as to specific cause of death and 
appropriateness of medical treatment are within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  As there is no indication that the 
appellant is other than a layperson without the appropriate 
medical training and expertise, she is not competent to 
provide a probative (persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As the sole competent medical evidence in this case 
establishes that the veteran's death was not due to his VA 
medical treatment, the Board finds that the criteria for DIC 
benefits, under 38 U.S.C.A. § 1151, are not met, and the 
claim must be denied.  In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement DIC, pursuant to the provisions of 
38 U.S.C.A. § 1151, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


